DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 05/23/2022, with respect to the rejection of claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component comprising: a ceramic body including a dielectric layer and an internal electrode; and an external electrode disposed on the ceramic body, wherein the internal electrode includes a plurality of metallic crystal grains and a composite layer is disposed at an interface between the internal electrode and dielectric layer, and the composite layer includes nickel (Ni), tin (Sn) and at least one selected from the group consisting of tungsten (W), molybdenum (Mo), chromium (Cr), and cobalt (Co).
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a composite layer is disposed at an interface between the internal electrode and dielectric layer, and the composite layer includes nickel (Ni), tin (Sn) and at least one selected from the group consisting of tungsten (W), molybdenum (Mo), chromium (Cr), and cobalt (Co)” in combination with the other claim limitations. 

Regarding independent claim 9, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component comprising: a ceramic body including a dielectric layer and an internal electrode; and an external electrode disposed on the ceramic body, wherein the internal electrode includes a plurality of metallic crystal grains and a composite layer disposed at a grain boundary between adjacent metallic crystal grains, and the composite layer includes nickel (Ni), tin (Sn) and at least one selected from the group consisting of tungsten (W), molybdenum (Mo), chromium (Cr), and cobalt (Co).
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a composite layer disposed at a grain boundary between adjacent metallic crystal grains, and the composite layer includes nickel (Ni), tin (Sn) and at least one selected from the group consisting of tungsten (W), molybdenum (Mo), chromium (Cr), and cobalt (Co)” in combination with the other claim limitations. 
Cited Prior Art
Miura et al (US 2006/0221547) teaches relevant art in Fig. 1.
 Celik et al (US 2004/0256603) teaches relevant art in [0013-0021].
 BERNHARD et al (US 2019/0264328) teaches relevant art in [0107-0108].
Mizuno et al (US 2007/0025055) teaches relevant art in [0008].
KIM et al (US 20140048750) teaches relevant art in Fig. 3-4B.
INOUE teaches relevant art in Fig. 2-5.
MIZUNO et al (US 2019/0051459) teaches relevant art in Fig. 2-6.
SUZUKI et al (US 2013/0321980) teaches relevant art in Fig. 1-4.
KIM et al (US 2013/0258551) teaches relevant art in Fig. 1-4B.
KONISHI et al (US 2013/0342956) teaches relevant art in Fig. 1-3.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848